In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00219-CR



         KIVEAN DESHAI COFFEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                Morris County, Texas
              Trial Court No. 10,774CR




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Kivean Deshai Coffey was found guilty by a jury of aggravated sexual assault and was

sentenced to seventy-five years’ imprisonment. Coffey appeals from this conviction and from a

related conviction of aggravated sexual assault in cause number 06-13-00218-CR. Coffey has

filed a single brief which raises issues common to both of his appeals. He argues the trial court

erred (1) in allowing the State to file a notice to enhance Coffey’s punishment after voir dire, and

(2) in overruling Coffey’s motion to suppress his statement.

       We addressed these issues in detail in our opinion of this date on Coffey’s appeal in cause

number 06-13-00218-CR. For the reasons stated therein, we likewise conclude that the State’s

notice of intent to seek enhancement was timely filed and that error in denying Coffey’s motion

to suppress his statement was harmless.

       We affirm the trial court’s judgment.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        May 8, 2014
Date Decided:          June 13, 2014

Do Not Publish




                                                  2